SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

100
CAF 15-02028
PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF ANDREA L. CROCE,
PETITIONER-RESPONDENT,

                      V                                            ORDER

NICHOLAS J. DESANTIS, RESPONDENT-APPELLANT.


THE LAW OFFICES OF MATTHEW ALBERT, ESQ., BUFFALO (MATTHEW A. ALBERT OF
COUNSEL), FOR RESPONDENT-APPELLANT.

CHARLES A. MESSINA, BLASDELL, FOR PETITIONER-RESPONDENT.

JENNIFER M. LORENZ, ATTORNEY FOR THE CHILD, LANCASTER.


     Appeal from an order of the   Family Court, Erie County (Tracey A.
Kassman, R.), entered August 13,   2015 in a proceeding pursuant to
Family Court Act article 6. The    order, inter alia, granted the
petition of petitioner for leave   to relocate with the child to
Columbus, Ohio.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    February 3, 2017                      Frances E. Cafarell
                                                  Clerk of the Court